REASONS FOR ALLOWANCE
1.	The following is an examiner’s statement of reasons for allowance: 
The allowable subject matter in independent claims 1 and 9 recite a carriage adapted to move along at least one upright rail, a movement mechanism (interpreted under 112(f) being a lifting column, pulley assembly, mast assembly, and scissor lift assembly) in combination with an elongate member having a proximal end coupled with the carriage and a distal end coupled to a body support member, where the movement mechanism applies force to move the carriage and body support member.

Regarding claim 1, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, a body support exercise system comprising: a frame portion; at least one upright rail coupled with the frame portion; a carriage coupled  with the at least one upright rail and adapted to move along the at least one upright rail; a movement mechanism coupled with the carriage and adapted to apply an upward and/or downward force to the carriage; an elongated member with a proximal end and a distal end, the proximal end coupled with the carriage; a body support member coupled with the distal end of the elongated member; wherein the movement mechanism applies an upward force to the carriage to move the carriage and the body support member upward.
Claims 2-8 depend either directly or indirectly from claim 1 and are allowable for all the reasons claim 1 is allowable.

Regarding claim 9, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, a body support exercise system comprising: a frame portion; at least one upright rail coupled with the frame portion; -4-a carriage coupled with the at least one upright rail and adapted to move along a movement mechanism coupled with the carriage and adapted to move the carriage from the first position to the second position and to subsequently hold the carriage at the second position; an elongated member with a proximal end and a distal end, the proximal end coupled with the carriage; a body support member coupled  with the distal end of the elongated member; wherein the movement mechanism moves the carriage from the first position to the second position and subsequently holds the carriage at the second position, thereby moving the body support member and holding the body support member at the second position.
Claims 10-15 depend either directly or indirectly from claim 9 and are allowable for all the reasons claim 9 is allowable.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S LO whose telephone number is (571)270-1702.  The examiner can normally be reached on Mon. - Fri. (9:30 am - 5:30 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW S LO/Primary Examiner, Art Unit 3784